Citation Nr: 0120401	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-17 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
of a decision denying service connection for peptic ulcer 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastric carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had unverified active duty from October 1972 to 
March 1973, verified active duty from November 1990 to June 
1991 and from July 1991 to July 1992.  He also had in excess 
of 17 years of inactive service in the reserves.

In February 1996, the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana denied 
entitlement to service connection for ulcer disease and 
gastric carcinoma.  It was found that the claims were not 
well grounded.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for cancer of the stomach.  A hearing was held at 
the RO in September 1997; the hearing officer issued a 
decision in September 1998.  In December 1998, this case was 
remanded by the Board for additional development.  The 
veteran and his wife testified at a personal hearing before a 
Member of the Board sitting in Washington, D.C. in December 
2000.  In February 2001, this case was remanded again so that 
the RO could provide the veteran with a supplemental 
statement of the case pertaining to the issues as noted on 
the title page of this decision.  In March 2001, the veteran 
was provided with the supplemental statement of the case, as 
instructed.

In this decision, the Board has found that the veteran did 
not file a timely notice of disagreement to the February 1996 
denial of service connection for peptic ulcer disease.  
Accordingly, the RO must consider whether subsequent 
submissions represent an attempt to reopen the claim.


FINDINGS OF FACT

1.  The RO denied service connection for ulcer disease in 
February 1996 and notified the veteran of the adverse 
decision on February 14, 1996.

2.  The veteran did not file a timely notice of disagreement 
with the February 1996 decision.

3.  The RO denied entitlement to service connection for 
cancer of the stomach in February 1996; the veteran did not 
file a timely appeal of this decision.

4.  Additional evidence submitted since that time fails to 
show that the veteran's diagnosed gastric carcinoma had its 
onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a timely notice of disagreement have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 20.200, 
20.201, 20.300 (2000).

2.  Evidence received since the RO denied entitlement to 
service connection for gastric carcinoma in February 1996 is 
not new and material, and the February 1996 decision of the 
RO is final and is not reopened.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation, assuming this legislation 
is found to apply to these types of claims.  The record 
contains a copy of the February 1996 rating action and notice 
letter and a July 1996 statement made to the veteran's 
Congressman.  It also contains the veteran's service medical 
records, the reports of VA examinations, and various 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  The veteran testified at personal hearings 
held at the RO and before a Member of the Board.  Further, 
the veteran and his representative have been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for whether a timely notice of 
disagreement has been filed and whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for gastric carcinoma.  The 
Board concludes that the discussions in the February 2001 
Board remand, the March 2001 supplemental statement of the 
case and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.


I.  Whether the veteran filed a timely 
notice of disagreement denying service 
connection for ulcer disease

According to 38 C.F.R. § 20.200 (2000), an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2000).  The notice of disagreement must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed.  38 C.F.R. 
§ 20.300 (2000).

In the instant case, the RO issued a decision in February 
1996 which found that the veteran's claim for entitlement to 
service connection for ulcer disease was not well grounded.  
He was notified of this decision on February 14, 1996.  The 
veteran then contacted his Congressman in July 1996.  He 
noted that he had applied for service connection for stomach 
cancer.  He indicated that he had been treated for a peptic 
ulcer at Fort Benjamin Harrison, but that they had not 
checked his stomach for cancer.  He stated that if they had, 
they would have found his cancer.  He noted that the VA found 
the cancer in 1995.  He noted that VA had determined that 
this condition was not service connected because it had not 
been treated in the military.  He expressed his opinion that 
this condition had been caused by exposure to chemicals in 
the Persian Gulf.

After a careful review of the evidence of record, it is found 
that the July 1996 complaint made by the veteran to his 
Congressman's office does not constitute a valid notice of 
disagreement with the February 1996 denial of service 
connection for ulcer disease.  His statement informed the 
Congressman of the actions taken by the RO on his claim; 
however, a review of the statement does not suggest that it 
expressed disagreement with the adjudicative determination, 
nor did it express a desire to contest the result through an 
appeal.  See 38 C.F.R. § 20.201 (2000).  In fact, there was 
very little mention of peptic ulcer disease, the primary 
disability discussed being his stomach cancer.  Therefore, it 
is found that this statement cannot be accepted as a timely 
notice of disagreement with the February 1996 denial of 
service connection for peptic ulcer disease.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
gastric carcinoma

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The evidence which was of record at the time of the February 
1996 RO decision will be briefly summarized.  At the time of 
quadrennial examinations conducted in March 1982 and February 
1986, the veteran did not report any history of ulcers and 
offered no complaints concerning his stomach.  During an 
examination conducted in July 1990, he made no complaints 
about his stomach, although he noted that he had been treated 
in 1981 for six months for a peptic ulcer.  He indicated that 
he had not had any problems since that time.  During an April 
1991 examination, he checked "no" next to stomach trouble, 
although he noted that he had been treated in May 1980 for an 
ulcer at a private hospital.  At the time of the May 1991 
Southwest Asia Demobilization Medical Evaluation he checked 
"yes" next to stomach pain, nausea and diarrhea.  He was 
treated during service by a private physician in February 
1992 for back problems; a history of ulcers was noted.  None 
of these service medical records referred to gastric 
carcinoma.

A private treatment record from November 11, 1992 again 
referred to the veteran having been hospitalized in 1981 for 
an ulcer.  An examination of the stomach found there was 
tenderness to percussion and deep palpation.  The assessment 
was peptic ulcer disease.

The veteran was afforded a VA examination in November 1992.  
The evaluation of his digestive system noted that the abdomen 
was soft, and was without rebound, tenderness, guarding, 
organomegaly or bruits.  He made no complaints about his 
stomach.

An over-40 examination conducted by the Reserves in April 
1993 contained the veteran's assertion that he suffered from 
stomach trouble.  The examination was negative.  At the time 
of the July 1993 discharge examination he again checked 
"yes" next to stomach trouble and referred to his 1981 
treatment for ulcers.  The examination was negative.  There 
was no finding of gastric carcinoma.

VA outpatient treatment records show that the veteran was 
seen in June 1995 for complaints of diarrhea that had been 
present for the past four to five years.  He stated that he 
had not had this problem prior to his service in the Persian 
Gulf.  In August 1995, he continued to complain of stomach 
pain.  An upper gastrointestinal (UGI) series revealed a mass 
on the lower portion of the lesser curve of the stomach.  A 
biopsy was consistent with adenocarcinoma.  He was then 
hospitalized between August 27 and September 9, 1995.  He 
underwent a subtotal gastrectomy with Roux-en-Y 
gastrojejunostomy for gastric carcinoma with positive nodes.

The veteran was examined by VA in October and December 1995.  
The former examination noted that he had complained of 
diarrhea since his service in the Persian Gulf.  The 
diagnosis was status post subtotal gastrectomy due to 
adenocarcinoma of the stomach with positive nodes.  The 
latter examination noted his history of ulcers in 1981, with 
what he described as a recurrence in 1992.  He was found to 
have gastric cancer in 1995.  He complained of experiencing 
chronic diarrhea for the past five years.  The diagnoses were 
gastric carcinoma with gastrectomy and chronic diarrhea.  
Included in these examination reports was a September 26, 
1995 statement from his attending physician, prepared for 
insurance purposes, that the veteran had been seen in 
September 1992 with a history of peptic ulcer disease; it was 
commented that the veteran deserved to be service-connected.

A VA outpatient treatment record from December 5, 1995, noted 
the veteran's complaints of stomach pain.  He reported some 
nausea without vomiting.  An endoscopy performed in November 
1995 showed normal gastric mucosa with questionable marginal 
ulcers.  A December 1, 1995 CT scan of the abdomen showed no 
indication of recurrence of the cancer.  The impression was 
abdominal pain, questionable etiology.

The evidence added to the record following the February 1996 
denial included the transcript of a personal hearing 
conducted at the RO in September 1997.  The veteran indicated 
that he had been treated for ulcers in 1981 but that these 
had resolved completely until he began to have problems while 
serving in the Persian Gulf.  At that time, he began to 
experience diarrhea.  He also had cramping, certain foods 
would cause irritation and he would get nauseated.  He was 
treated with Imodium, but the diarrhea continued.  He 
indicated that he been under a lot of stress and pressure 
while in the Gulf, and he felt that this had aggravated his 
stomach complaints.  In 1995, he began to suffer from nausea, 
burning stomach pain and a loss of weight; stomach cancer was 
ultimately diagnosed.  He expressed his belief that the 
diarrhea that he had in service was an early manifestation of 
his stomach cancer, although he admitted that others in his 
unit had suffered from diarrhea at the same time that he had.  
He also indicated that a physician at the VA hospital had 
told him that he should be service connected.  

The veteran had his wife testified before a Member of the 
Board in December 2000.  He stated that he had begun to 
suffer from diarrhea and an upset stomach while in the 
Persian Gulf, as had others in his unit.  He took Imodium 
every day in service without alleviation of the diarrhea; in 
fact, he indicated that he still uses Imodium on a daily 
basis.  He stated that he was treated in 1992 for ulcers and 
in 1994 for diarrhea.  Stomach cancer was diagnosed in 1995.  
His wife indicated that he had not suffered from diarrhea 
until his service in the Gulf.  

The veteran then submitted a report of his June 1980 period 
of hospitalization.  At that time, he was complaining of 
abdominal cramping, vomiting and a feeling of a "sore" 
abdomen for the previous week.  It was noted that he had an 
old history of epigastric problems with intermittent 
gastritis.  The abdomen was slightly tender to deep palpation 
in the epigastrium.  An x-ray showed an ulcer.  The diagnosis 
was acute duodenal ulcer.

In December 2000, the veteran submitted statements from two 
former service comrades.  J. L. C., who had been the unit's 
administrator, noted that many members of the unit had been 
treated for diarrhea.  F. R. B., a former platoon leader, 
noted that the veteran had been in good health prior to 
deployment to the Gulf; however, in March 1991, his health 
began to deteriorate.  He had diarrhea and weight loss (ten 
other members of the unit had also taken ill).  He stated his 
opinion that they may have been exposed to a parasite.

The veteran also submitted a letter that he had written to 
his wife on April 10, 1991.  He stated that he had been seen 
by the doctor for complaints of diarrhea and chest pain.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the February 1996 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had been seen 
for complaints of "stomach trouble" and diarrhea in service 
in 1991.  It also showed that he had been diagnosed with 
gastric cancer in 1995.  He had suggested at that time that 
the diarrhea and the stomach cancer were related.  However, 
there was no medical opinion then of record establishing a 
link between his inservice complaints of diarrhea and his 
post-service diagnosis of gastric carcinoma.  The September 
1995 statement from his attending physician did not refer to 
a link between his diagnosed gastric carcinoma and the 
veteran's service; this statement referred solely to peptic 
ulcer disease.  The additional evidence shows nothing new to 
establish that the veteran's gastric carcinoma is related to 
his period of service, to include his complaints of diarrhea.  
He has expressed his opinion that such a relationship exists, 
but he is not competent, as a layperson, to render such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, it is determined that the veteran has not 
presented any "new" evidence with which to reopen his 
claim.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for gastric carcinoma.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

A notice of disagreement with the denial of service 
connection for ulcer disease was not timely filed; 
accordingly, the appeal is dismissed.

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for gastric 
carcinoma, the benefit sought on appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

